DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made of applicant’s amendment filed on 9 September 2022.
Claims 2-6, 11 and 24-36 are presented for examination.
Claims 2, 4, 24-27, 29-30, 32-33 and 35 are currently amended. 
Claims 1, 7-10, 12-23 and 37-38 were canceled. 
	
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 15 September 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	
Remarks & Arguments
Applicant’s arguments filed in the amendment filed on 9 September 2022, have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Applicant argued that “At pages 6-7 of the Office Action, the Examiner asserts that U.S. Provisional Patent Application No. 62/393,811 (“the ‘811 application’) lacks adequate written description support for the following recitations of claims 2, 16, and 17. Applicant previously provided detailed explanations, including a claim chart, regarding the benefit claim in the Response to the Office Action filed on November 25, 2020, and other correspondence with the Office. Therefore Applicant respectfully disagrees with the Office's allegations and submits the disclosure of the ‘811 application describes the claimed subject matter in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.”
Examiner respectfully disagrees.
The amendment now includes narrower subject matter “finite state machine,” “chronological ordering,” “chronological ordering of the plurality of executed transaction using finite state machine…” etc., which are not disclosed in Provisional Patent Application No. 62/393,811 (“the ‘811 application’).
For the above reasons, the priority is not given.

For 101 rejections (abstract idea), applicant argued that “Applicant respectfully disagrees with the § 101 rejection of claims 33-36 and, for the reasons detailed below, submits the claims are not directed to a mental process because the claims do not recite a process that could be practically performed in a human mind. 
The present application is directed to “determining a chronological order of transactions executed in relation to an object stored in a storage system.” (Specification, { 0003.)”
Examiner respectfully disagrees.
The claimed invention at a whole is using finite state machine to find chronological ordering (e.g. execution sequence) of executed transactions. The specification paragraph [0011] recites, “Figure 2 illustrates an example of a finite state machine, in accordance with one or more embodiments;” which show evidence that a person can use “finite state machine” and determines the chronological ordering of the executed transaction in his mind. Once the user determined the chronological ordering, the user can apply/transmit it to “statistics engine” or synchronizing (duplicate and copying) the transactions to other data.
Therefore, although additional elements are recited in the claims, these limitations are no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible.
The replies to above arguments are applied equally to other arguments.
For the above reasons, the 101 rejections (abstract idea) are maintained.

Claim Objections
Claims 2, 33 and 35 objected to because of the following informalities:  
Claim 1 recites “a first executed transaction is included before a second executed transaction in the plurality of transactions” which is unclear “included” is referring to position or added to the list of the plurality of transactions. Examiner suggests to clarify the claim language “a first executed transaction is included before a second executed transaction is included in the plurality of transactions.”
Claims 33 and 35 are objected for the similar reason as Claim 1.
Appropriate clarification is required.


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120,121,365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, provisional application No. 62/393,811, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for the following limitations in claims 2, 17 and 19 of this application:
“identifying a plurality of transactions executed in relation to a first object of a plurality of objects in a storage system wherein: 
executed transactions in the plurality of executed transactions are not chronological; 
a first executed transaction is included before a second executed transaction in the plurality of transactions; and 
the first executed transaction was executed after the second executed transaction; 
identifying a chronological ordering of the plurality of executed transactions using a finite state machine associated with the storage system by iterating a set of ordering operations, wherein: 
the finite state machine comprises (a) possible states assumable by the plurality of objects and (b) a plurality of possible transaction types executable from the plurality of possible states, 
for one or more possible states of the plurality of possible states, the finite state machine specifies one or more possible transaction types of the plurality of possible transaction types, 
based on the plurality of possible states and the plurality of possible transaction types executable from the plurality of possible states, the finite state machine defines one or more possible sequences of the executed transactions on the plurality of objects, 
the set of ordering operations are iterated until each of the plurality of executed transactions are placed in the chronological ordering according to the plurality of possible states and the plurality of possible transaction types of the finite state machine, and -9-set of ordering operations comprises: 
identifying a current state, of the plurality of possible states comprising the finite state machine, associated with the first object; 
identifying, from the plurality of possible transaction types comprising the finite state machine, a set of possible transaction types executable from the current state; 
determining that a particular transaction, of the plurality of executed transactions, corresponds to one transaction type of the set of possible transaction types included in the finite state machine executable from the current state; 
placing the particular transaction as the next transaction in the chronological ordering of the plurality of executed transactions; 
determining, from the one transaction type of the set of possible transaction types included in the finite state machine, that the particular transaction transitions the first object from the current state to a next state of the plurality of possible states included in the finite state machine; 
identifying the next state as the current state of the first object in a next iteration of the set of ordering operations; 
wherein the plurality of executed transactions in the chronological ordering includes the first executed transaction being ordered after the second executed transaction based on the first executed transaction being executed after the second executed transaction”

Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 33-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Independent Claim 33 recites, “One or more non-transitory computer-readable media storing instructions, which when executed by one or more hardware processors, cause: 
identifying a plurality of transactions executed in relation to a first object of a plurality of objects in a storage system wherein: 
executed transactions in the plurality of executed transactions are not chronological; 
a first executed transaction is included before a second executed transaction in the plurality of transactions; and 
the first executed transaction was executed after the second executed transaction; 
identifying a chronological ordering of the plurality of executed transactions using a finite state machine associated with the storage system by iterating a set of ordering operations, wherein: 
the finite state machine comprises (a) possible states assumable by the plurality of objects and (b) a plurality of possible transaction types executable from the plurality of possible states, 
for one or more possible states of the plurality of possible states, the finite state machine specifies one or more possible transaction types of the plurality of possible transaction types, 
based on the plurality of possible states and the plurality of possible transaction types executable from the plurality of possible states, the finite state machine defines one or more possible sequences of the executed transactions on the plurality of objects, 
the set of ordering operations are iterated until each of the plurality of executed transactions are placed in the chronological ordering according to the plurality of possible states and the plurality of possible transaction types of the finite state machine, and
-9-Application No. 15/370,165the set of ordering operations comprises: 
identifying a current state, of the plurality of possible states comprising the finite state machine, associated with the first object; 
identifying, from the plurality of possible transaction types comprising the finite state machine, a set of possible transaction types executable from the current state; 
determining that a particular transaction, of the plurality of executed transactions, corresponds to one transaction type of the set of possible transaction types included in the finite state machine executable from the current state; 
placing the particular transaction as the next transaction in the chronological ordering of the plurality of executed transactions; 
determining, from the one transaction type of the set of possible transaction types included in the finite state machine, that the particular transaction transitions the first object from the current state to a next state of the plurality of possible states included in the finite state machine; 
identifying the next state as the current state of the first object in a next iteration of the set of ordering operations; 
wherein the plurality of executed transactions in the chronological ordering includes the first executed transaction being ordered after the second executed transaction based on the first executed transaction being executed after the second executed transaction; 
transmitting information identifying the plurality of executed transactions in the chronological ordering; and 
determining, by a statistics engine, a statistic associated with the storage system based at least on the transmitted information identifying the plurality of executed transactions in the chronological ordering.”
	(Step 1) The claim 1 recites “One or more non-transitory computer-readable media…” as drafted, the claimed invention is a product, which is a statutory category of invention.
(Step 2A-Prong One) The limitations of 
“identifying a plurality of transactions executed in relation to a first object of a plurality of objects in a storage system wherein: 
identifying a chronological ordering of the plurality of executed transactions using a finite state machine associated with the storage system by iterating a set of ordering operations, wherein: 
the set of ordering operations are iterated until each of the plurality of executed transactions are placed in the chronological ordering according to the plurality of possible states and the plurality of possible transaction types of the finite state machine, and
identifying a current state, of the plurality of possible states comprising the finite state machine, associated with the first object; 
identifying, from the plurality of possible transaction types comprising the finite state machine, a set of possible transaction types executable from the current state; 
determining that a particular transaction, of the plurality of executed transactions, corresponds to one transaction type of the set of possible transaction types included in the finite state machine executable from the current state; 
placing the particular transaction as the next transaction in the chronological ordering of the plurality of executed transactions; 
determining, from the one transaction type of the set of possible transaction types included in the finite state machine, that the particular transaction transitions the first object from the current state to a next state of the plurality of possible states included in the finite state machine; 
identifying the next state as the current state of the first object in a next iteration of the set of ordering operations; 
determining, by a statistics engine, a statistic associated with the storage system based at least on the transmitted information identifying the plurality of executed transactions in the chronological ordering.” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “storage system,” “state machine,” “transaction” and “statistics engine,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “storage system,” “state machine,” “transaction” and “statistics engine” language, “identifying,” “iterating,” “determining” and “placing” in the context of this claim encompasses the user manually perform “identifying a plurality of transactions executed in relation to a first object of a plurality of objects in a storage system wherein: 
identifying a chronological ordering of the plurality of executed transactions using a finite state machine associated with the storage system by iterating a set of ordering operations, wherein: 
the set of ordering operations are iterated until each of the plurality of executed transactions are placed in the chronological ordering according to the plurality of possible states and the plurality of possible transaction types of the finite state machine, and
identifying a current state, of the plurality of possible states comprising the finite state machine, associated with the first object; 
identifying, from the plurality of possible transaction types comprising the finite state machine, a set of possible transaction types executable from the current state; 
determining that a particular transaction, of the plurality of executed transactions, corresponds to one transaction type of the set of possible transaction types included in the finite state machine executable from the current state; 
placing the particular transaction as the next transaction in the chronological ordering of the plurality of executed transactions; 
determining, from the one transaction type of the set of possible transaction types included in the finite state machine, that the particular transaction transitions the first object from the current state to a next state of the plurality of possible states included in the finite state machine; 
identifying the next state as the current state of the first object in a next iteration of the set of ordering operations; 
determining, by a statistics engine, a statistic associated with the storage system based at least on the transmitted information identifying the plurality of executed transactions in the chronological ordering” in his mind (i.e. “identifying,” “iterating,” “determining” and “placing” step could be done by a person based on his observation, evaluation or judgement).
If these claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional element – “transmitting information identifying the plurality of executed transactions in the chronological ordering,” which is Mere Data Gathering and is a form of insignificant extra-solution activity (MPEP: 2105.05 (g), “iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc.,”).
Additionally, the claim recites additional elements – “…transmitting information identifying the plurality of executed transactions in the chronological ordering,” is post-solution activity, where merely describes how to generally “apply” the concept of transmitting data in a computer environment (MPEP: 2106.05(f)(2), “Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.” And 2106.05(f)(3) “The particularity or generality of the application of the judicial exception. A claim having broad applicability across many fields of endeavor may not provide meaningful limitations that integrate a judicial exception into a practical application or amount to significantly more. For instance, a claim that generically recites an effect of the judicial exception or claims every mode of accomplishing that effect, amounts to a claim that is merely adding the words "apply it" to the judicial exception. See Internet Patents Corporation v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (The recitation of maintaining the state of data in an online form without restriction on how the state is maintained and with no description of the mechanism for maintaining the state describes "the effect or result dissociated from any method by which maintaining the state is accomplished" and does not provide a meaningful limitation because it merely states that the abstract idea should be applied to achieve a desired result).”), which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform transmitting data in a computer environment. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
Further, the claim recites additional elements – using “storage system,” “state machine,” “transaction” and “statistics engine” to perform the “identifying,” “iterating,” “determining,” “placing” and “transmitting” steps. The “storage system,” “state machine,” “transaction” and “statistics engine” in these steps are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The “transmitting” limitation is not sufficient to amount to significantly more than the judicial exception because “transmitting” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec,” “iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).” “iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc” and “v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank.”
Additionally, the “transmitting” limitation is not sufficient to amount to significantly more than the judicial exception because it is post-solution activity, where merely describes how to generally “apply” the concept of transmitting data in a computer environment (MPEP: 2106.05(f)(2), “Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.” And 2106.05(f)(3) “The particularity or generality of the application of the judicial exception. A claim having broad applicability across many fields of endeavor may not provide meaningful limitations that integrate a judicial exception into a practical application or amount to significantly more. For instance, a claim that generically recites an effect of the judicial exception or claims every mode of accomplishing that effect, amounts to a claim that is merely adding the words "apply it" to the judicial exception. See Internet Patents Corporation v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (The recitation of maintaining the state of data in an online form without restriction on how the state is maintained and with no description of the mechanism for maintaining the state describes "the effect or result dissociated from any method by which maintaining the state is accomplished" and does not provide a meaningful limitation because it merely states that the abstract idea should be applied to achieve a desired result).”), which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform transmitting data in a computer environment. Simply implementing the abstract idea on a generic computer does not provide significantly more.
Further, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “storage system,” “state machine,” “transaction” and “statistics engine” to perform “identifying,” “iterating,” “determining,” “placing” and “transmitting” steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Thus, these limitations do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.
Regarding dependent claim 34:
Claim 34 recite elements/limitations which further elaborate on the details of determining the ordering of transactions. These elements also fall within the “Mental Processes” grouping of abstract ideas, as identified above.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. The claims when read as an ordered combination is not significantly more than a judicial exception. For these reasons, claim 34 is not patent eligible.
For claim 35, it is a media claim having similar limitations as cited in claim 33. Thus, claim 35 is also rejected under the same analysis as explained in the rejection of rejected claim 33.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional element – “synchronizing, by a replication engine, the plurality of objects in the storage system with a second plurality of objects in a replica storage system based at least on the transmitted information identifying the plurality of transactions in the ordering” which is Mere Data Gathering and is a form of insignificant extra-solution activity (MPEP: 2105.05 (g), “iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc.,” and “v. Consulting and updating an activity log, Ultramercial”).
Further, the claim recites additional elements – using “replication engine” and “storage system” to perform the “synchronizing” step. The “replication engine” and “storage system” in the step are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The “synchronizing” limitation is not sufficient to amount to significantly more than the judicial exception because “synchronizing” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec,” “iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).” “iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc” and “v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank.”
Further, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “replication engine” and “storage system” to perform “synchronizing” step amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Thus, these limitations do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.
Regarding dependent claim 36:
Claim 36 recite elements/limitations which further elaborate on the details of determining the ordering of transactions. These elements also fall within the “Mental Processes” grouping of abstract ideas, as identified above.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. The claims when read as an ordered combination is not significantly more than a judicial exception. For these reasons, claim 36 is not patent eligible.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 33 and 35 rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without clearly disclose how chronologic order is determined from all identified possible sequences from the finite state machine, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).
The claims recites “…the finite state machine defines one or more possible sequences of the executed transactions on the plurality of objects, 
the set of ordering operations are iterated until each of the plurality of executed transactions are placed in the chronological ordering according to the plurality of possible states and the plurality of possible transaction types of the finite state machine, and -9-set of ordering operations comprises: 
identifying a current state, of the plurality of possible states comprising the finite state machine, associated with the first object; 
identifying, from the plurality of possible transaction types comprising the finite state machine, a set of possible transaction types executable from the current state; 
determining that a particular transaction, of the plurality of executed transactions, corresponds to one transaction type of the set of possible transaction types included in the finite state machine executable from the current state; 
placing the particular transaction as the next transaction in the chronological ordering of the plurality of executed transactions; 
determining, from the one transaction type of the set of possible transaction types included in the finite state machine, that the particular transaction transitions the first object from the current state to a next state of the plurality of possible states included in the finite state machine” 
The newly added claim limitation “chronological order” is referring to “starting with the earliest and following the order in which they occurred.” However, the “states” in the finite state machine only able to find all possible sequences.
For example, if the transactions are “accessing table,” “update table record,” “update table record,” “save table,” “save table,” “close table.” The finite state machines may include following possible sequences:
1) “accessing table,” “update table record,” “update table record,” “save table,” “save table,” “close table.”
2) “accessing table,” “update table record,” “update table record,” “save table,” “save table,” “close table.”
3) “accessing table,” “update table record,” “save table,” “update table record,” “save table,” “close table.”
4) “accessing table,” “update table record,” “save table,” “update table record,” “save table,” “close table.”
The claim language does not disclose how the original chronological order is correctly selected from the plurality of possible sequences from finite state machine.
Essential element(s) which allows the claimed invention to accurately select the correct sequence is missing from the claims.

Allowable Subject Matter
Claims 2-6, 11 and 24-36 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112 and 35 U.S.C. 112, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Odent et al. (U.S. Pub. No.: US 20070266394), Abstract discloses “A device operating as a finite state machine and provided for processing events and actions relating to at least one object to be moved between an initial and a final state. The device comprising a processing member connected to a memory. The initial and final states are integrated into at least one event-state-action diagram defining said finite state machine. The event-state-action diagram has a matrix structure where each event-state combination forms a matrix position. Actions formed by transitions, processing actions, and timed actions, are stored at the matrix positions. The processing member is further provided for retrieving the actions and for supplying the retrieved actions to an action dispatcher in order to execute the actions. The action dispatcher comprises, for each action of said third set, an execution routine provided for controlling the execution of the action” and paragraph [0034], “…There may be a delay between the moment at which the event occurred and the moment it was received by the device. Events may arrive in the wrong order…In other words, the generation of events is non-deterministic.” Paragraph [0096], “Once the state diagram for the embodied object is found, the current state is also recognised since the device memorises for each running diagram, the actual state thereof. The actual state in combination with the received event indicates a location in the matrix forming the diagram. As described here before, at this matrix location the actions to be executed, if any, are stored. If a transition action has to be executed, the device will search (26) in the transition table in order to find a record with a reference to the current state diagram definition of the loop and, as triggering event, a reference to the processed event and, as source state, a reference to the same state as the current state of the running state diagram corresponding to the current state diagram definition of the loop and having a reference to the embodied object. Such a transition record will always be unique, per definition of the deterministic nature of the finite state machine at design time. If such transition record is found, the device will process one or more of the three action types, depending on the actions indicated at the addressed matrix location:”
Ji et al. (CN 102096410), claim 1, “…according to the test pattern of the high-speed train operation control system functions to dynamically test, comprising the following steps: (3-1) according to the finite state machine in the state transition guide sequence the length of all the state transition from short to long orderly numbering of the high-speed train operation control system functions to dynamically test to test…”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU ZHAO whose telephone number is (571)270-3427. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YU ZHAO
Primary Examiner
Art Unit 2169



/YU ZHAO/Examiner, Art Unit 2169